The indictment alleged that appellant while intoxicated drove an automobile on a "public highway and public road * * * to-wit: upon the Israel and New Willard Public Road." The point is made that the evidence fails to show that appellant drove the car on the road named in the indictment. We do not get such impression from the testimony. The "Livingston and Israel" road ran near the village of New Willard. A new public road leaving the main highway at a certain point had been established for the convenience of the people of New Willard which new road intersected the main highway at another point. It was on this new road the state claimed the offense was committed. *Page 392 
That it was described in the indictment as the "Israel and New Willard" public road could in no way have misled appellant, and the proof appears to support the averment.
The other point presented in the motion questioning the qualification of the district judge is not before us in such manner as to receive consideration.
The motion for rehearing is overruled.
Overruled.